Citation Nr: 1522900	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-25 270A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to restoration of a 40 percent disability rating for lumbar strain with degenerative disc disease, effective October 27, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to October 2005, with a period of active duty for training from September 2002 to January 2003 and additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with the VA RO in New Orleans, Louisiana, from which the appeal was certified.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a July 2014 written statement, the Veteran's representative raised the issue of entitlement to an increased disability rating for lumbar strain with degenerative disc disease.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. In a May 2010 rating decision, the Seattle RO reduced the disability rating for the Veteran's lumbar strain with degenerative disc disease from 40 percent to 10 percent, effective October 27, 2009, but did not comply with applicable due process laws and regulations when effectuating the reduction.

2. Throughout the pendency of the appeal, the Veteran's lumbar strain with degenerative disc disease was manifested by pain and functional limitation comparable to forward flexion of the thoracolumbar spine 30 degrees or less.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability rating for lumbar strain with degenerative disc disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the propriety of the reduction in rating for the Veteran's lumbar strain with degenerative disc disease, the regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

In any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 419 (1993); 38 C.F.R. § 4.13 (2014).  Moreover, 38 C.F.R. §§ 4.2 (2014) and 38 C.F.R. § 4.10 (2014) provide that, in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The Veteran's lumbar strain with degenerative disc disease is rated under Diagnostic Code 5243 in the general rating formula for diseases and injuries of the spine (General Rating Formula).  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Upon review, the Board finds the Veteran's disability picture has not changed during the pendency of the appeal.  First, the Board acknowledges that the October 2009 VA examiner's findings do not demonstrate range of motion measurements reflecting forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  However, the Board finds it significant that the Veteran reported daily, constant pain and severe flare-ups that occurred two times per month, lasting one to two hours and forcing him to move as little as possible.  In addition, the VA examiner reported that the Veteran's back disability had significant effects on his occupation.  Furthermore, the record shows the Veteran was limited to walking less than one mile, which was the same amount as reported on VA examination in October 2006.  

Additionally, the Board notes that in March 2008, the Louisiana Army National Guard gave the Veteran a permanent physical profile for chronic lower back pain, and in March 2010, the Army Physical Evaluation Board found the Veteran was unfit to continue military service due to, at least in part, his lumbar strain with degenerative disk disease.  The Army examiner specifically found that although the Veteran's pain level and frequency of exacerbations appeared stable, pain could significantly limit the Veteran's functional ability during flare-ups.  In addition, the record indicates the Veteran's pain was tolerable with medication, unless exacerbated by activity, and it interfered with his sleep.  Although a magnetic resonance imaging scan did not reveal any further progression of the disease, the Board notes that the test findings were similar to those found on previous examinations.  In addition, a September 2009 treatment record shows the Veteran reported pain and stiffness, had tenderness on palpation, and had a flare-up of back pain resulting in spasms.  Finally, the Board finds the Veteran provided competent and credible testimony at the April 2015 hearing that his service-connected back disability had not improved during the pendency of the appeal.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, the Veteran testified that his condition had progressively worsened since its onset and now impacted his ability to obtain and maintain substantially gainful employment.  

In conclusion, the Board finds the evidence does not reflect a sustained improvement in the Veteran's service-connected disability from the time of the February 2007 rating decision assigning the 40 percent disability rating to the time of the reduction in May 2010.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the rating reduction was improper, and the 40 percent disability rating for lumbar strain with degenerative disc disease must be restored, effective October 27, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5243; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 40 percent disability rating for lumbar strain with degenerative disc disease is restored, effective October 27, 2009, and, to that extent, the appeal is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


